92 F.3d 1191
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re AIR CRASH DISASTER NEAR CERRITOS, CALIFORNIA, AUGUST 31, 1986.Ray NAVIS;  Lesa Rusch;  Juanita Gonzales De Reyes,individually and as Guardia Ad Litem for IvanReyes Gonzales;  Leonardo Reyes Gonzalesand Mariana Gonzales, minors,Plaintiffs-Appellants,andNed Good, Appellant,v.AERONAVES DE MEXICO, S.A., d/b/a, Aeromexico;  United Statesof America, Defendants,andPlaintiffs Steering Committee and Liaison Counsel,Applicants-Appellees.

1
No. 94-56433.


2
United States Court of Appeals, Ninth Circuit.

Argued and Submitted March 4, 1996.Decided July 23, 1996.

3
Before:  BROWNING, WALLACE, and FARRIS, Circuit Judges


4
MEMORANDUM*


5
Assuming that the appeal is timely and that appellants have standing to raise their claims, we reject the appeal on the merits.  See Vincent v. Hughes Air West, Inc., 557 F.2d 759 (9th Cir.1977).


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3